 



Exhibit 10.1
PHH CORPORATION
U.S.$220,000,000 4.00 % Convertible Senior Notes Due 2012*
Purchase Agreement
March 27, 2008
Citigroup Global Markets Inc.
J.P. Morgan Securities Inc.
Wachovia Capital Markets, LLC
As Representatives of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
          PHH Corporation, a corporation organized under the laws of Maryland
(the “Company”), proposes to issue and sell to the several parties named in
Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representatives”) are acting as representatives, U.S.$220,000,000 principal
amount of its 4.00% Convertible Senior Notes due 2012 (the “Firm Securities”).
The Company also proposes to grant to the Initial Purchasers an option to
purchase up to U.S.$30,000,000 additional principal amount of such Senior Notes
to cover over-allotments, if any (the “Option Securities” and, together with the
Firm Securities, the “Securities”). The Securities are convertible into shares
of Common Stock, par value U.S.$0.01 per share (the “Common Stock”), of the
Company at the conversion price set forth herein. The Securities are to be
issued under an indenture (the “Indenture”), to be dated as of the Closing Date,
between the Company and The Bank of New York, as trustee (the “Trustee”). To the
extent there are no additional parties listed on Schedule I other than you, the
term Representatives as used herein shall mean you as the Initial Purchasers,
and the terms Representatives and Initial Purchasers shall mean either the
singular or plural as the context requires. The use of the neuter in this
Agreement shall include the feminine and masculine wherever appropriate. Certain
terms used herein are defined in Section 25 hereof.
          The sale of the Securities to the Initial Purchasers will be made
without registration of the Securities or the Common Stock issuable upon
conversion thereof under the Act in reliance upon exemptions from the
registration requirements of the Act.
          In connection with the sale of the Securities, the Company has
prepared a preliminary offering memorandum, dated March 27, 2008 (as amended or
supplemented through
 

*   Plus an option to purchase up to U.S.$30,000,000 additional principal amount
from the Company to cover over-allotments.

 



--------------------------------------------------------------------------------



 



the date hereof, including any and all exhibits thereto and any information
incorporated by reference therein, the “Preliminary Memorandum”), and a final
offering memorandum, to be dated March 28, 2008 (as amended or supplemented
through the Execution Time, including any and all exhibits thereto and any
information incorporated by reference therein, the “Final Memorandum”). Each of
the Preliminary Memorandum and the Final Memorandum sets forth certain
information concerning the Company, the Securities and the Common Stock issuable
upon conversion thereof. The Company hereby confirms that it has authorized the
use of the Disclosure Package, the Preliminary Memorandum and the Final
Memorandum, and any amendment or supplement thereto, in connection with the
offer and sale of the Securities by the Initial Purchasers. Unless stated to the
contrary, any references herein to the terms “amend”, “amendment” or
“supplement” with respect to the Final Memorandum shall be deemed to refer to
and include any information filed under the Exchange Act subsequent to the
Execution Time that is incorporated by reference therein.
          1. Representations and Warranties. The Company represents and warrants
to, and agrees with, each Initial Purchaser as set forth below in this
Section 1.
          (a) The Preliminary Memorandum, at the date thereof, did not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. At the Execution Time, on the
Closing Date and on any settlement date, the Final Memorandum did not and will
not (and any amendment or supplement thereto, at the date thereof, at the
Closing Date and on any settlement date, will not) contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Preliminary Memorandum or the Final Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchasers
through the Representatives specifically for inclusion therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.
          (b) The Disclosure Package, as of the Execution Time, does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from the Disclosure Package based
upon and in conformity with written information furnished to the Company by any
Initial Purchaser through the Representatives specifically for use therein, it
being understood and agreed that the only such information furnished by or on
behalf of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.
          (c) None of the Company, its Affiliates, or any person acting on its
or their behalf has directly or indirectly, made offers or sales of any
security, or solicited offers to buy, any security under circumstances that
would require the registration of the Securities or the Common Stock issuable
upon conversion thereof under the Act.

2



--------------------------------------------------------------------------------



 



          (d) None of the Company, its Affiliates, or any person acting on its
or their behalf has: (i) engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities or (ii) engaged in any directed selling efforts (within
the meaning of Regulation S) with respect to the Securities or the Common Stock
issuable upon conversion thereof.
          (e) The Securities satisfy the eligibility requirements of
Rule 144A(d)(3) under the Act.
          (f) The Company has been advised by the FINRA’s PORTAL Market that the
Securities have been designated PORTAL-eligible securities in accordance with
the rules and regulations of the FINRA.
          (g) Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 4 and their compliance with their
agreements set forth herein, no registration under the Act of the Securities or
the Common Stock issuable upon conversion thereof is required for the offer and
sale of the Securities to or by the Initial Purchasers in the manner
contemplated herein, in the Disclosure Package and the Final Memorandum.
          (h) The Company is not, and after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
in the Disclosure Package and the Final Memorandum will not be, an “investment
company” as defined in the Investment Company Act.
          (i) The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act.
          (j) The Company has not paid or agreed to pay to any person any
compensation for soliciting another to purchase any of the Securities (except as
contemplated in this Agreement).
          (k) The Company has not taken, directly or indirectly, any action
designed to or that has constituted or that might reasonably be expected to
cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
          (l) Each of the Company and its significant subsidiaries (as listed in
Annex A hereto) has been duly incorporated and is validly existing as a
corporation or other entity in good standing under the laws of the jurisdiction
in which it is incorporated or formed with full corporate or other power and
authority to own or lease, as the case may be, and to operate its properties and
conduct its business as described in the Disclosure Package and the Final
Memorandum, and is duly qualified to do business as a foreign corporation and is
in good standing under the laws of each jurisdiction that requires such
qualification, except for such jurisdictions where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect (as defined
below in Section 1(t)).
          (m) All the outstanding shares of capital stock or other equity or
ownership interests of each significant subsidiary have been duly authorized and
validly issued and are fully

3



--------------------------------------------------------------------------------



 



paid and nonassessable, and, except as otherwise set forth in the Disclosure
Package and the Final Memorandum and except for the equity or ownership
interests of our significant subsidiaries with Securitization Indebtedness (as
defined in the Preliminary Memorandum and Final Memorandum), all outstanding
shares of capital stock or other equity or ownership interests of the
significant subsidiaries that are owned by the Company either directly or
through a subsidiary controlled by the Company are free and clear of any
security interest, claim, lien or encumbrance.
          (n) The Company’s authorized capital stock is as set forth in the
Disclosure Package and the Final Memorandum as of the dates set forth therein;
the capital stock of the Company conforms to the description thereof contained
in the Disclosure Package and the Final Memorandum; the outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid and
nonassessable; the shares of Common Stock initially issuable upon conversion of
the Securities have been duly authorized and, when issued upon conversion of the
Securities, will be validly issued, fully paid and nonassessable; the Board of
Directors of the Company has duly and validly adopted resolutions reserving such
shares of Common Stock for issuance upon conversion of the Securities; the
holders of outstanding shares of capital stock of the Company are not entitled
to preemptive or other rights to subscribe for the Securities or the shares of
Common Stock issuable upon conversion thereof; and, except as set forth in the
Disclosure Package and the Final Memorandum, no options, warrants or other
rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, shares of capital
stock of or ownership interests in the Company are outstanding other than for
subsequent issuances, if any, pursuant to employee benefit plans described in
the Disclosure Package and the Final Memorandum or upon exercise of outstanding
options described in the Disclosure Package and the Final Memorandum.
          (o) Intentionally omitted.
          (p) This Agreement has been duly authorized, executed and delivered by
the Company; the Indenture has been duly authorized and, assuming due
authorization, execution and delivery thereof by the Trustee, when executed and
delivered by the Company, will constitute a legal, valid, binding instrument
enforceable against the Company in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity); the Securities have been duly authorized, and, when
executed and authenticated in accordance with the provisions of the Indenture
and delivered to and paid for by the Initial Purchasers as provided herein, will
have been duly executed and delivered by the Company and will constitute the
legal, valid and binding obligations of the Company entitled to the benefits of
the Indenture (subject, as to enforcement, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity) and
will be convertible into Common Stock in accordance with their terms;
          (q) No consent, approval, authorization, filing with or order of any
court or governmental agency or body is required in connection with the
transactions contemplated herein or in the Indenture, except (i) such as may be
required under the Act, the Trust Indenture Act and the rules and regulations
promulgated thereunder and (ii) such as have been obtained or made by

4



--------------------------------------------------------------------------------



 



the Company and are in full force and effect under the Act, applicable state
securities or blue sky laws and from FINRA.
          (r) None of the execution and delivery of the Indenture or this
Agreement, the issuance and sale of the Securities or the issuance of the Common
Stock upon conversion thereof, or the consummation of any other of the
transactions herein or therein contemplated, or the fulfillment of the terms
hereof or thereof will conflict with, result in a breach or violation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, (i) the charter or by-laws or
comparable constituting documents of the Company or any of its subsidiaries;
(ii) the terms of any material indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other material agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject;
or (iii) any statute, law, rule, regulation, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or any of its subsidiaries
or any of its or their properties.
          (s) The consolidated historical financial statements and schedules of
the Company and its consolidated subsidiaries included or incorporated by
reference in the Disclosure Package and the Final Memorandum present fairly in
all material respects the financial condition, results of operations and cash
flows of the Company and its consolidated subsidiaries as of the dates and for
the periods indicated, comply as to form with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with
generally accepted accounting principles in the United States (U.S. GAAP)
applied on a consistent basis throughout the periods involved (except as
otherwise noted therein); and the selected financial data set forth under the
caption “Selected Consolidated Financial Data” in the Preliminary Memorandum and
the Final Memorandum fairly present, on the basis stated in the Preliminary
Memorandum and the Final Memorandum, the information included or incorporated by
reference therein.
          (t) No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries or its or their property is pending or, to the
knowledge of the Company, threatened that (i) could reasonably be expected to
have a material adverse effect on the performance of this Agreement or the
Indenture, or the consummation of any of the transactions contemplated hereby or
thereby or (ii) could reasonably be expected to have a material adverse effect
on the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business (a “Material
Adverse Effect”), except as set forth in or contemplated in the Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).
          (u) Each of the Company and its significant subsidiaries owns or
leases all such properties as are necessary to the conduct of its operations as
presently conducted.
          (v) Neither the Company nor any of its significant subsidiaries is in
violation or default of (i) any provision of its charter or bylaws or comparable
constituting documents; (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan

5



--------------------------------------------------------------------------------



 



agreement or other agreement, obligation, condition, covenant or instrument to
which the Company or any of its significant subsidiaries is a party or bound or
to which its or their property is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree applicable to the Company or any of its
significant subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator having jurisdiction over the Company or such
significant subsidiary or any of its properties, as applicable, except, with
respect to clauses (ii) and (iii), as would not result in a Material Adverse
Effect.
          (w) Deloitte & Touche LLP, which has audited certain financial
statements of the Company and its consolidated subsidiaries and delivered their
report with respect to the audited consolidated financial statements and
schedules included or incorporated by reference in the Disclosure Package and
the Final Memorandum, is an independent registered public accounting firm with
respect to the Company within the meaning of the Act.
          (x) There are no stamp or other issuance or transfer taxes or duties
or other similar fees or charges required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale of the
Securities or upon the issuance of Common Stock upon the conversion thereof.
          (y) The Company has filed all applicable tax returns that are required
to be filed or has requested extensions thereof (except in any case in which the
failure so to file would not have a Material Adverse Effect and except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto)) and has paid all taxes shown
to be paid by it on such tax return and any other assessment, fine or penalty
levied against it, to the extent that any of the foregoing is due and payable,
except for any such tax or assessment, fine or penalty that is currently being
contested in good faith or as would not have a Material Adverse Effect or except
as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).
          (z) No labor problem or dispute with the employees of the Company or
any of its subsidiaries exists or, to the Company’s knowledge, is threatened,
except as would not have a Material Adverse Effect, and except as set forth in
or contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).
          (aa) The Company and each of its subsidiaries is insured against such
losses and risks and in such amounts as are customary in the businesses in which
they are engaged; all material policies of insurance and fidelity or surety
bonds insuring the Company or any of its subsidiaries or their respective
businesses, assets, employees, officers and directors are in full force and
effect; the Company and its subsidiaries are in compliance in all material
respects with the terms of such policies and instruments; there are no material
claims by the Company or any of its significant subsidiaries under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; neither the Company nor any of
its subsidiaries has been refused any insurance coverage sought or applied for;
and neither the Company nor any of its subsidiaries has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect except as set forth in or contemplated in the

6



--------------------------------------------------------------------------------



 



Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
          (bb) Except for generally applicable restrictions arising under
applicable corporate law, no subsidiary of the Company is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such subsidiary’s capital stock, from repaying to the
Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s property or assets to the Company or any
other subsidiary of the Company, except as described in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
          (cc) The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by all applicable
authorities necessary to conduct their respective businesses, except as would
not result in a Material Adverse Effect or as set forth in or contemplated in
the Disclosure Package and the Final Memorandum. Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect, except as set forth in
or contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).
          (dd) The Company and each of its subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and its subsidiaries’ internal controls over financial reporting were
effective as of December 31, 2007, and to the Company’s knowledge, are effective
as of the date hereof and the Company is not aware of any material weakness in
their internal control over financial reporting.
          (ee) The Company and its subsidiaries maintain “disclosure controls
and procedures” (as such term is defined in Rule 13a-15(e) under the Exchange
Act); such disclosure controls and procedures were effective as of December 31,
2007, and, to the Company’s knowledge, are effective as of the date hereof.
          (ff) The Company and its subsidiaries are (i) in compliance with any
and all applicable laws and regulations relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”); (ii) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and
(iii) have not received notice of any actual or potential liability under any
Environmental Law, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals, or liability
would not, individually or in the aggregate, have a Material Adverse Effect,
except as set forth in or contemplated in the

7



--------------------------------------------------------------------------------



 



Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto). Except as set forth in the Disclosure Package and the Final
Memorandum, neither the Company nor any of its subsidiaries has been named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.
          (gg) Intentionally omitted.
          (hh) The subsidiaries listed on Annex A attached hereto are the only
“significant subsidiaries” of the Company (as defined in Rule 1-02 of
Regulation S-X).
          (ii) None of the Company, its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or Affiliate of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA.
          (jj) The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and money laundering statutes and the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.
          (kk) None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee or Affiliate of the
Company or any of its subsidiaries is currently subject to any sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
          (ll) There is and has been no failure on the part of the Company and
any of the Company’s directors or officers, in their capacities as such, to
comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

8



--------------------------------------------------------------------------------



 



          (mm) Prior to the date hereof, the Company has furnished to the
Representatives letters, each substantially in the form of Exhibit A hereto,
duly executed by each officer and director of the Company listed in Annex B and
addressed to the Representatives.
Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.
          2. Purchase and Sale. (a) Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Company
agrees to sell to each Initial Purchaser, and each Initial Purchaser agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
97.0% of the principal amount thereof, plus accrued interest, if any, from
April 2, 2008 to the Closing Date, the principal amount of Firm Securities set
forth opposite such Initial Purchaser’s name in Schedule I hereto.
          (b) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company hereby grants an
option to the several Initial Purchasers to purchase, severally and not jointly,
the Option Securities at the same purchase price as Initial Purchasers shall pay
for the Firm Securities, plus accrued interest, if any, from April 2, 2008 to
the settlement date for the Option Securities. The option may be exercised only
to cover over-allotments in the sale of the Firm Securities by the Initial
Purchasers. The option may be exercised in whole or in part at any time (but not
more than once) on or before the 30th day after the date on which the first Firm
Security is issued to a person other than a bond house, broker, or similar
person or organization acting in the capacity of an underwriter, placement
agent, or wholesaler (the “Firm Security Date”) upon written or telegraphic
notice by the Representatives to the Company setting forth the principal amount
of Option Securities as to which the several Initial Purchasers are exercising
the option and the settlement date; provided, however, that either (i) the
Option Securities settle no later than the 12th day after the Firm Security Date
or (ii) the Option Securities settle at a price that would not cause the Option
Securities to have more than a “de minimis” amount of original issue discount
(determined under Section 1273 of the Internal Revenue Code of 1986, as amended,
and applicable Treasury Department regulations) if the Option Securities were a
separate issue for such purposes. Delivery of the Option Securities, and payment
therefor, shall be made as provided in Section 3 hereof. The principal amount of
Option Securities to be purchased by each Initial Purchaser shall be the same
percentage of the total principal amount of Option Securities to be purchased by
the several Initial Purchasers as such Initial Purchaser is purchasing of the
Firm Securities, subject to such adjustments as you in your absolute discretion
shall make to eliminate any fractional Securities.
          3. Delivery and Payment. (a) Delivery of and payment for the Firm
Securities and the Option Securities (if the option provided for in Section 2(b)
hereof shall have been exercised on or before the first Business Day immediately
preceding the Closing Date) shall be made at 10:00 A.M., New York City time, on
April 2, 2008, or at such time on such later date not more than three Business
Days after the foregoing date as the Representatives shall designate, which date
and time may be postponed by agreement between the Representatives and the
Company or as provided in Section 9 hereof (such date and time of delivery and
payment for

9



--------------------------------------------------------------------------------



 



the Securities being herein called the “Closing Date”). Delivery of the
Securities shall be made to the Representatives for the respective accounts of
the several Initial Purchasers against payment by the several Initial Purchasers
through the Representatives of the purchase price thereof to or upon the order
of the Company by wire transfer payable in same-day funds to the account
specified by the Company. Delivery of the Securities shall be made through the
facilities of The Depository Trust Company unless the Representatives shall
otherwise instruct.
          (b) If the option provided for in Section 2(b) hereof is exercised
after the first Business Day immediately preceding the Closing Date, the Company
will deliver the Option Securities (at the expense of the Company) to the
Representatives on the date specified by the Representatives (which shall be
within three Business Days after exercise of said option) for the respective
accounts of the several Initial Purchasers, against payment by the several
Initial Purchasers through the Representatives of the purchase price thereof to
or upon the order of the Company by wire transfer payable in same-day funds to
the account specified by the Company. If settlement for the Option Securities
occurs after the Closing Date, the Company will deliver to the Representatives
on the settlement date for the Option Securities, and the obligation of the
Initial Purchasers to purchase the Option Securities shall be conditioned upon
receipt of, supplemental opinions, certificates and letters confirming as of
such date the opinions, certificates and letters delivered on the Closing Date
pursuant to Section 6 hereof.
          4. Offering by Initial Purchasers. (a) Each Initial Purchaser
acknowledges that the Securities and the Common Stock issuable upon conversion
thereof have not been and will not be registered under the Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons, except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Act.
          (b) Each Initial Purchaser, severally and not jointly, represents and
warrants to and agrees with the Company that:
     (i) it has not offered or sold, and will not offer or sell, any Securities
within the United States except to those it reasonably believes to be “qualified
institutional buyers” (as defined in Rule 144A under the Act);
     (ii) neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in the United States;
     (iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has
taken or will take reasonable steps to ensure that the purchaser of such
Securities is aware that such sale may be made in reliance on Rule 144A;
     (iv) it is an “accredited investor” (as defined in Rule 501(a) of
Regulation D);
     (v) neither it nor any person acting on its behalf, without the prior
written consent of the Company, has given or will give to any prospective
purchaser of the Securities any written information concerning the offering of
the

10



--------------------------------------------------------------------------------



 



Securities other than materials contained in the Disclosure Package, the Final
Memorandum or any other offering materials consented to in writing by the
Company.
          5. Agreements. The Company agrees with each Initial Purchaser that:
          (a) The Company will furnish to each Initial Purchaser and to counsel
for the Initial Purchasers, without charge, during the period referred to in
Section 5(c) below, as many copies of the materials contained in the Disclosure
Package and the Final Memorandum and any amendments and supplements thereto as
they may reasonably request.
          (b) The Company will not amend or supplement the Disclosure Package or
the Final Memorandum, other than by filing documents under the Exchange Act that
are incorporated by reference therein, without the prior written consent of the
Representatives, which shall not be unreasonably withheld, delayed or
conditioned; provided, however, that prior to the completion of the distribution
of the Securities by the Initial Purchasers (as reasonably determined by the
Initial Purchasers), the Company will not file any document under the Exchange
Act that is incorporated by reference in the Disclosure Package or the Final
Memorandum unless, prior to such proposed filing, the Company has furnished the
Representatives with a copy of such document for their review and the
Representatives have not reasonably objected to the filing of such document. The
Company will promptly advise the Representatives when any document filed under
the Exchange Act that is incorporated by reference in the Disclosure Package or
the Final Memorandum shall have been filed with the Commission.
          (c) If at any time prior to the completion of the sale of the
Securities by the Initial Purchasers (as determined by the Representatives), any
event occurs as a result of which the Disclosure Package or the Final
Memorandum, as then amended or supplemented, would include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were made
or the circumstances then prevailing, not misleading, or if it should be
necessary to amend or supplement the Disclosure Package or the Final Memorandum
to comply with applicable law, the Company will promptly (i) notify the
Representatives of any such event; (ii) subject to the requirements of
Section 5(b), prepare an amendment or supplement that will correct such
statement or omission or effect such compliance; and (iii) supply any
supplemented or amended Disclosure Package or Final Memorandum to the several
Initial Purchasers and counsel for the Initial Purchasers without charge in such
quantities as they may reasonably request.
          (d) Without the prior written consent of the Representatives, the
Company has not given and, during the period referred to in Section 5(c) above,
will not give to any prospective purchaser of the Securities any written
information concerning the offering of the Securities other than materials
contained in the Disclosure Package, the Final Memorandum or any other offering
materials prepared by or with the prior written consent of the Representatives.
          (e) The Company will arrange, if necessary, for the qualification of
the Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representatives may designate and will maintain such
qualifications in effect so long as required for the sale of the

11



--------------------------------------------------------------------------------



 



Securities; provided that in no event shall the Company be obligated to qualify
to do business in any jurisdiction where it is not now so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the offering or sale of the Securities, in any jurisdiction
where it is not now so subject. The Company will promptly advise the
Representatives of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.
          (f) The Company will not, and will not permit any of its Affiliates
to, resell any Securities or Shares of Common Stock issued upon conversion
thereof that have been acquired by any of them.
          (g) None of the Company, its Affiliates, or any person acting on its
or their behalf will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Securities or Common Stock issuable upon
conversion thereof under the Act.
          (h) Any information provided by the Company, its Affiliates or any
person acting on its or their behalf to publishers of publicly available
databases about the terms of the Securities shall include a statement that the
Securities have not been registered under the Act and are subject to
restrictions under Rule 144A under the Act and Regulation S;
          (i) None of the Company, its Affiliates, or any person acting on its
or their behalf will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities in the United States.
          (j) For so long as any of the Securities or the Common Stock issuable
upon the conversion thereof are “restricted securities” within the meaning of
Rule 144(a)(3) under the Act, the Company will, during any period in which it is
not subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
provide to each holder of such restricted securities and to each prospective
purchaser (as designated by such holder) of such restricted securities, upon the
request of such holder or prospective purchaser, any information required to be
provided by Rule 144A(d)(4) under the Act. This covenant is intended to be for
the benefit of the holders, and the prospective purchasers designated by such
holders, from time to time of such restricted securities.
          (k) None of the Company, its Affiliates, or any person acting on its
or their behalf will engage in any directed selling efforts with respect to the
Securities. Terms used in this paragraph have the meanings given to them by
Regulation S.
          (l) The Company will cooperate with the Representatives and use its
reasonable best efforts to permit the Securities to be eligible for clearance
and settlement through The Depository Trust Company.
          (m) The Company will reserve and keep available at all times, free of
pre-emptive rights, the full number of shares of Common Stock issuable upon
conversion of the Securities.

12



--------------------------------------------------------------------------------



 



          (n) Each of the Securities and the shares of Common Stock issuable
upon conversion thereof will bear, to the extent applicable, the legend
contained in “Notice to Investors” in the Preliminary Memorandum and the Final
Offering Memorandum for the time period and upon the other terms stated therein.
          (o) The Company will not for a period of 90 days following the
Execution Time, without the prior written consent of Citigroup, directly or
indirectly, offer, sell, contract to sell, pledge, otherwise dispose of, enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the Company or any Affiliate
of the Company or any person in privity with the Company or any Affiliate of the
Company of, file (or participate in the filing of) a registration statement with
the Commission in respect of, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act in respect of, any shares of capital stock of the
Company or any securities convertible into, or exercisable or exchangeable for,
shares of capital stock of the Company (other than the Securities), or publicly
announce an intention to effect any such transaction (other than as contemplated
by this Agreement); provided, however, that the Company may issue and sell
Common Stock or securities convertible into or exchangeable for Common Stock
pursuant to any employee benefit plan, stock ownership plan or dividend
reinvestment plan of the Company described in the Disclosure Package and the
Final Memorandum and in effect at the Execution Time, and the Company may issue
Common Stock issuable upon the conversion of securities or the exercise of
warrants outstanding at the Execution Time and described in the Disclosure
Package and the Final Memorandum.
          (p) The Company will not take, directly or indirectly, any action
designed to or that has constituted, or that might reasonably be expected to
cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
          (q) Between the date hereof and the Closing Date, the Company will not
do or authorize any act or thing that would result in an adjustment of the
conversion price of the Securities.
          (r) The Company will, for a period of twelve months following the
Execution Time, furnish to the Representatives all reports or other
communications (financial or other) generally made available to stockholders,
and deliver such reports and communications to the Representatives as soon as
they are available, unless such documents are furnished to or filed with the
Commission or any securities exchange on which any class of securities of the
Company is listed and generally made available to the public.
          (s) Prior to the completion of the distribution of the Securities by
the Initial Purchasers, the Company will comply with all applicable securities
and other laws, rules and regulations, including, without limitation, the
Sarbanes-Oxley Act, and use its best efforts to cause the Company’s directors
and officers, in their capacities as such, to comply with such laws, rules and
regulations, including, without limitation, the provisions of the Sarbanes-Oxley
Act.

13



--------------------------------------------------------------------------------



 



          (t) The Company will prepare a final term sheet, containing solely a
description of the Securities and the offering thereof, in the form approved by
you and attached as Schedule II hereto.
          (u) Prior to the completion of the distribution of the Securities by
the Initial Purchasers, the Company agrees to pay the reasonable costs and
expenses relating to the following matters: (i) the preparation of the
Indenture, the issuance of the Securities, the fees of the Trustee and the
issuance of the Common Stock upon conversion of the Securities; (ii) the
preparation, printing or reproduction of the materials contained in the
Disclosure Package and the Final Memorandum and each amendment or supplement to
either of them; (iii) the printing (or reproduction) and delivery (including
postage, air freight charges and charges for counting and packaging) of such
copies of the materials contained in the Disclosure Package and the Final
Memorandum, and all amendments or supplements to either of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities; (iv) the preparation, printing, authentication, issuance and
delivery of the Securities; (v) any stamp or transfer taxes in connection with
the original issuance and sale of the Securities; (vi) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum and all
other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Securities; (vii) any registration or
qualification of the Securities for offer and sale under the securities or blue
sky laws of the several states and any other jurisdictions specified pursuant to
Section 5(e) (including filing fees and the reasonable fees and expenses of
counsel for the Initial Purchasers relating to such registration and
qualification); (viii) admitting the Securities for trading in the PORTAL
Market; (ix) the transportation and other expenses incurred by or on behalf of
Company representatives in connection with presentations to prospective
purchasers of the Securities; (x) the fees and expenses of the Company’s
accountants and the fees and expenses of counsel (including local and special
counsel) for the Company; and (xi) all other costs and expenses incident to the
performance by the Company of its obligations hereunder. Except as provided in
this Section 5, Section 7 and Section 8 hereof, the Initial Purchasers shall pay
their own expenses, including the fees and disbursements of counsel.
          6. Conditions to the Obligations of the Initial Purchasers. The
obligations of the Initial Purchasers to purchase the Firm Securities and the
Option Securities, as the case may be, shall be subject to the accuracy of the
representations and warranties of the Company contained herein at the Execution
Time, the Closing Date and any settlement date pursuant to Section 3 hereof, to
the accuracy of the statements of the Company made in any certificates pursuant
to the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:
          (a) The Company shall have requested and caused DLA Piper, counsel for
the Company, to furnish to the Representatives its opinion, dated the Closing
Date and addressed to the Representatives, to the effect that:
     (i) such counsel has had no facts come to its attention that lead it to
believe that the Disclosure Package, as amended or supplemented at the Execution
Time contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (in each

14



--------------------------------------------------------------------------------



 



case, other than the financial statements, the related schedules and other
financial information contained therein, as to which such counsel need express
no opinion);
     (ii) such counsel has had no facts come to its attention that lead it to
believe that the Final Memorandum, as of its date or on the Closing Date,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading (in
each case, other than the financial statements, the related schedules and other
financial information contained therein, as to which such counsel need express
no opinion);
     (iii) assuming the accuracy of the representations and warranties and
compliance with the agreements contained herein (without regard to the
representation found in Section 1(h)), no registration under the Act of the
Securities or the Common Stock issuable upon conversion thereof, and no
qualification of an indenture under the Trust Indenture Act, are required for
the sale and delivery of the Securities by the Company to the Initial Purchasers
or the offer and sale by the Initial Purchasers of the Securities in the manner
contemplated herein, in the Disclosure Package and in the Final Memorandum;
     (iv) the Company is not and, after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
the Disclosure Package and the Final Memorandum, will not be an “investment
company” as defined in the Investment Company Act;
     (v) there is no pending or, to the knowledge of such counsel, threatened
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property that is not disclosed in the Disclosure
Package and the Final Memorandum, except in each case for such proceedings that,
if the subject of an unfavorable decision, ruling or finding would not
individually or in the aggregate, have a Material Adverse Effect; and the
statements in the Preliminary Memorandum and the Final Memorandum under the
headings “MATERIAL UNITED STATES FEDERAL INCOME TAX CONSEQUENCES”, “DESCRIPTION
OF THE NOTES”, “DESCRIPTION OF THE CONVERTIBLE NOTE HEDGE WARRANT TRANSACTIONS”
and “DESCRIPTION OF CAPITAL STOCK” in so far as such statements constitute
matters of law, summaries of legal matters, the charter or bylaws of the Company
or documents or legal proceedings or legal conclusions, have been reviewed by us
and fairly present and summarize, in all material respects, the matters referred
to therein;
     (vi) each of the Company and the subsidiaries listed on Annex A attached
hereto (individually, a “Subsidiary” and collectively, the “Subsidiaries”) has
been duly incorporated and, based solely on a good standing certificate from the
applicable government authority of the jurisdiction in which it was incorporated
or formed, is validly existing as a corporation or limited liability

15



--------------------------------------------------------------------------------



 



company in good standing under the laws of the jurisdiction in which it is
incorporated or formed, with full corporate or other power and authority to own
or lease, as the case may be, and to operate its properties and conduct its
business as and if described in the Disclosure Package and the Final Memorandum;
     (vii) the Company’s authorized capital stock is as set forth in the
Disclosure Package and the Final Memorandum and the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Disclosure Package and the Final Memorandum; the Securities conform in all
material respects to the description thereof contained in the Disclosure Package
and the Final Memorandum; the outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and nonassessable; the shares
of Common Stock initially issuable upon conversion of the Securities have been
duly authorized and, when issued upon conversion of the Securities in accordance
with the terms of the Securities, will be validly issued, fully paid and
nonassessable; the Board of Directors of the Company has duly and validly
adopted resolutions reserving such shares of Common Stock for issuance upon
conversion of the Securities; the holders of outstanding shares of capital stock
of the Company are not entitled to any preemptive or other rights to subscribe
for the Securities or the shares of Common Stock issuable upon conversion
thereof pursuant to the charter or bylaws of the Company;
     (viii) the execution and delivery of the Indenture, this Agreement and the
Master Confirmation and the issuance and sale of the Securities by the Company
and the performance by the Company of its obligations under the Indenture, this
Agreement, the Master Confirmation and the Securities, will not conflict with,
result in a breach or violation of, or imposition of any lien, charge or
encumbrance upon any property or asset of the Company or of any of its
subsidiaries pursuant to, (i) the charter or by-laws of the Company or any of
its Subsidiaries; (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject
that is listed on the exhibit index to the Company’s Annual Report on Form 10-K
for the year ended December 31, 2007; or (iii) any statute, law, rule,
regulation, or, to the knowledge of such counsel, judgment, order or decree
applicable to the Company or any of its Subsidiaries of any federal or Maryland
court, regulatory body, administrative agency, governmental body, arbitrator or
other governmental authority having jurisdiction over the Company, any of its
subsidiaries or any of their respective properties;
     (ix) this Agreement has been duly authorized, executed and delivered by the
Company; each of the Indenture and the Master Confirmations has been duly
authorized, executed and delivered by the Company, and, assuming the due
authorization, execution and delivery thereof by the other parties thereto, and
each constitutes a legal, valid and binding instrument enforceable against the
Company in accordance with its terms (subject to applicable bankruptcy,
reorganization,

16



--------------------------------------------------------------------------------



 



insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity); the Securities have
been duly authorized and, when executed and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchasers under this Agreement, will constitute legal, valid, binding and
enforceable obligations of the Company entitled to the benefits of the Indenture
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity) and will be convertible into Common Stock in
accordance with their terms;
     (x) no consent, approval, authorization, filing with or order of any
federal or Maryland court or governmental agency or authority is required in
connection with the transactions contemplated herein, in the Indenture or in the
Master Confirmations, except such as may be required under the Act, the blue sky
or securities laws of any jurisdiction in which the Securities are offered or
sold (as to which such counsel need express no opinion beyond that set forth in
paragraph (iii) above), FINRA and such other approvals (specified in such
opinion) as have been obtained;
     (xi) the Company has the corporate power to execute the Master
Confirmations and any other documentation relating to the Master Confirmations
to which it is a party, to deliver the Master Confirmations and any other
documentation relating to the Master Confirmations that it is required by the
Master Confirmations to deliver and to perform its obligations under the Master
Confirmations and has taken all necessary corporate action to authorize such
execution, delivery and performance;
     (xii) the shares of Common Stock initially issuable upon exercise of the
Warrants (the “Warrant Shares”) have been duly authorized and, when issued upon
exercise of the Warrants in accordance with the terms of the Warrants and upon
the settlement of such Warrants in accordance with their terms, will be validly
issued, fully paid and nonassessable; the holders of outstanding shares of
capital stock of the Company are not entitled to any preemptive or other rights
to subscribe for the Warrant Shares issuable upon exercise of the Warrants
pursuant to the charter or bylaws of the Company or the Maryland General
Corporation Law; and
     (xiii) the Board of Directors of the Company has duly and validly adopted
resolutions reserving such Warrant Shares for issuance upon exercise of the
Warrants.
          In rendering such opinion, such counsel may rely (A) as to matters
involving the application of laws of any jurisdiction other than the
jurisdiction of incorporation of the Company, the State of New York or the
federal laws of the United States, to the extent they deem proper and specified
in such opinion, upon the opinion of other counsel of good standing whom they
believe to be reliable and who are satisfactory to counsel for the Initial
Purchasers

17



--------------------------------------------------------------------------------



 



and (B) as to matters of fact, to the extent they deem proper, on certificates
of responsible officers of the Company and public officials. Such counsel shall
not render any opinion as to any regulatory matters nor the opinions
contemplated in paragraph (vi) and clauses (i) and (iii) of paragraph (viii) as
to PHH Vehicle Management Services, Inc., which opinions shall be rendered by
Blake, Cassels & Graydon LLP and shall be limited to the laws of the Province of
Ontario and the laws of Canada applicable therein. Accordingly, the Company
shall have requested and caused Blake, Cassels & Graydon LLP, counsel for the
Company and for PHH Vehicle Management Services, Inc., to furnish to the
Representatives its opinion, dated the Closing Date and addressed to the
Representatives to the effect of the opinions contemplated in paragraph (vi) or
clauses (i) and (iii) of paragraph (viii) as to PHH Vehicle Management Services,
Inc., which may rely, as to matters of fact, to the extent they deem proper, on
certificates of responsible officers of the Company, PHH Vehicle Management
Services, Inc. and public officials.
          (b) The Representatives shall have received from Davis Polk &
Wardwell, counsel for the Initial Purchasers, such opinion or opinions, dated
the Closing Date and addressed to the Representatives, with respect to the
issuance and sale of the Securities, the Indenture, the Disclosure Package, the
Final Memorandum (as amended or supplemented at the Closing Date) and other
related matters as the Representatives may reasonably require, and the Company
shall have furnished to such counsel such documents as they request for the
purpose of enabling them to pass upon such matters.
          (c) The Company shall have furnished to the Representatives a
certificate of the Company, signed by (x) the Chairman of the Board or the Chief
Executive Officer and (y) the principal financial or accounting officer of the
Company, dated the Closing Date, to the effect that:
     (i) the representations and warranties of the Company in this Agreement are
true and correct on and as of the Closing Date in all material respects with the
same effect as if made on the Closing Date, and the Company has complied with
all the agreements and satisfied all the conditions on its part to be performed
or satisfied hereunder at or prior to the Closing Date; and
     (ii) since the date of the most recent financial statements included or
incorporated by reference in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there has been no material
adverse change in the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).
          (d) At the Execution Time and at the Closing Date, the Company shall
have requested and caused Deloitte & Touche LLP to furnish to the
Representatives letters, dated respectively as of the Execution Time and as of
the Closing Date, in substantially the form previously delivered to the
Representatives, which is in form and substance satisfactory to the
Representatives.

18



--------------------------------------------------------------------------------



 



          All references in this Section 6(d) to the Preliminary Memorandum and
the Final Memorandum include any amendment or supplement thereto at the date of
the applicable letter.
          (e) Subsequent to the Execution Time or, if earlier, the dates as of
which information is given in the Disclosure Package (exclusive of any amendment
or supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (d) of this Section
6; or (ii) any change, or any development involving a prospective change, in or
affecting the condition (financial or otherwise), prospects, earnings, business
or properties of the Company and its subsidiaries taken as a whole, whether or
not arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), the effect of which, in any
case referred to in clause (i) or (ii) above, is, in the sole judgment of the
Representatives, so material and adverse as to make it impractical or
inadvisable to proceed with the offering or delivery of the Securities as
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).
          (f) The Securities shall have been designated as PORTAL-eligible
securities in accordance with the rules and regulations of the FINRA and the
Securities shall be eligible for clearance and settlement through The Depository
Trust Company.
          (g) Subsequent to the Execution Time, there shall not have been any
decrease in the rating of any of the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Act) or any notice given of any intended or potential
decrease in any such rating or of a possible change in any such rating that does
not indicate the direction of the possible change.
          (h) Prior to the Execution Time, the Company shall have furnished to
the Representatives a letter substantially in the form of Exhibit A hereto from
each officer and director of the Company and addressed to the Representatives.
          (i) Each Representative shall have received the relevant counterpart
of each of the Bond Hedge Confirm and the Warrant Confirm that has been executed
by a duly authorized officer of the Company; and
          (j) Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.
          If any of the conditions specified in this Section 6 shall not have
been fulfilled when and as provided in this Agreement, or if any of the opinions
and certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representatives and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representatives. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

19



--------------------------------------------------------------------------------



 



          The documents required to be delivered by this Section 6 will be
delivered at the office of counsel for the Initial Purchasers, at Davis Polk &
Wardwell, 450 Lexington Avenue New York, NY 10017, on the Closing Date.
          7. Reimbursement of Expenses. If the sale of the Securities provided
for herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Initial Purchasers, the Company will reimburse the Initial Purchasers
severally through Citigroup on demand for all expenses (including reasonable
fees and disbursements of counsel) that shall have been incurred by them in
connection with the proposed purchase and sale of the Securities.
          8. Indemnification and Contribution. (a) The Company agrees to
indemnify and hold harmless each Initial Purchaser, the directors, officers,
employees, Affiliates and agents of each Initial Purchaser and each person who
controls any Initial Purchaser within the meaning of either the Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act, the
Exchange Act or other U.S. federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Memorandum, the Disclosure Package, the Final Memorandum or any
other written information used by or on behalf of the Company in connection with
the offer or sale of the Securities, or in any amendment or supplement thereto
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made in the Preliminary Memorandum,
the Disclosure Package, the Final Memorandum, or in any amendment thereof or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by or on behalf of any Initial Purchaser through the
Representatives specifically for inclusion therein. This indemnity agreement
will be in addition to any liability that the Company may otherwise have.
          (b) Each Initial Purchaser severally, and not jointly, agrees to
indemnify and hold harmless the Company, each of its directors, each of its
officers, and each person who controls the Company within the meaning of either
the Act or the Exchange Act, to the same extent as the foregoing indemnity to
each Initial Purchaser, but only with reference to written information relating
to such Initial Purchaser furnished to the Company by or on behalf of such
Initial Purchaser through the Representatives specifically for inclusion in the
Preliminary Memorandum, the Disclosure Package, the Final Memorandum or in any
amendment or supplement thereto. This indemnity agreement will be in addition to
any liability that any Initial Purchaser may otherwise have. The Company
acknowledges that (i) the statements set forth in the 13th paragraph of the
cover page regarding delivery of the Securities and (ii), under the

20



--------------------------------------------------------------------------------



 



heading “Plan of Distribution”, (A) the 1st sentence of the 10th paragraph
regarding the delivery of the Securities, and (B) the 11th paragraph related to
stabilization, syndicate covering transactions and penalty bids in the
Preliminary Memorandum and the Final Memorandum constitute the only information
furnished in writing by or on behalf of the Initial Purchasers for inclusion in
the Preliminary Memorandum, the Disclosure Package, the Final Memorandum or in
any amendment or supplement thereto.
          (c) Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties except as set
forth below); provided, however, that such counsel shall be satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party; (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of the institution of such action; or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Initial Purchasers
severally agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, damage, liability or action)
(collectively “Losses”) to which the Company and one or more of the Initial
Purchasers may be subject in such proportion

21



--------------------------------------------------------------------------------



 



as is appropriate to reflect the relative benefits received by the Company on
the one hand and by the Initial Purchasers on the other from the offering of the
Securities; provided, however, that in no case shall any Initial Purchaser be
responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased by such Initial Purchaser hereunder. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the Company and the Initial Purchasers severally shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of the Company on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
Benefits received by the Company shall be deemed to be equal to the total net
proceeds from the offering (before deducting expenses) received by it, and
benefits received by the Initial Purchasers shall be deemed to be equal to the
total purchase discounts and commissions. Relative fault shall be determined by
reference to, among other things, whether any untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company on the one hand or the Initial
Purchasers on the other, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The Company and the Initial Purchasers agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation that does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls an Initial Purchaser within the meaning
of either the Act or the Exchange Act and each director, officer, employee,
Affiliate and agent of an Initial Purchaser shall have the same rights to
contribution as such Initial Purchaser, and each person who controls the Company
within the meaning of either the Act or the Exchange Act and each officer and
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).
          9. Default by an Initial Purchaser. If any one or more Initial
Purchasers shall fail to purchase and pay for any of the Securities agreed to be
purchased by such Initial Purchaser hereunder at the Closing Date or any
settlement date and such failure to purchase shall constitute a default in the
performance of its or their obligations under this Agreement, the remaining
Initial Purchasers shall be obligated severally to take up and pay for (in the
respective proportions which the principal amount of Securities set forth
opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Securities set forth in Schedule I hereto,
the remaining Initial Purchasers shall have the right to purchase all, but shall
not be under any obligation to purchase any, of the Securities, and if such
nondefaulting Initial Purchasers do not purchase all the Securities, this
Agreement will terminate without liability to any nondefaulting Initial
Purchaser or the Company. In the event of a default by any Initial Purchaser as
set forth in this Section 9, the Closing Date or any such settlement date shall
be postponed for such period, not exceeding five Business Days, as the
Representatives shall

22



--------------------------------------------------------------------------------



 



determine in order that the required changes in the Final Memorandum or in any
other documents or arrangements may be effected. Nothing contained in this
Agreement shall relieve any defaulting Initial Purchaser of its liability, if
any, to the Company or any nondefaulting Initial Purchaser for damages
occasioned by its default hereunder.
          10. Termination. This Agreement shall be subject to termination in the
reasonable discretion of the Representatives, by notice given to the Company
prior to delivery of, and payment for, the Securities, if at any time prior to
such delivery and payment (i) trading in the Company’s Common Stock shall have
been suspended by the Commission or trading in securities generally on the New
York Stock Exchange shall have been suspended or limited or minimum prices shall
have been established on such exchange; (ii) a banking moratorium shall have
been declared either by U.S. federal or New York State authorities or by the
authorities of Maryland; or (iii) there shall have occurred any outbreak or
escalation of hostilities, declaration by the United States of a national
emergency or war or other calamity or crisis the effect of which on financial
markets is such as to make it, in the sole judgment of the Representatives,
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).
          11. Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchasers or the Company
or any of the indemnified persons referred to in Section 8 hereof, and will
survive delivery of and payment for the Securities. The provisions of Sections 7
and 8 hereof shall survive the termination or cancellation of this Agreement.
          12. Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Representatives, will be mailed,
delivered or telefaxed to the Citigroup General Counsel (fax no.:
(212) 816-7912) and confirmed to Citigroup at 388 Greenwich Street, New York,
New York 10013, Attention: General Counsel; or, if sent to the Company, will be
mailed, delivered or telefaxed to (856) 917-0950 and confirmed to it at PHH
Corporation, 3000 Leadenhall Road, Mt. Laurel New Jersey 08054. Attention:
General Counsel, with a copy (which copy shall not constitute notice) to Wm.
David Chalk, Esq., DLA Piper US LLP 6225 Smith Avenue, Baltimore, Maryland
21209-3600, (410) 580-3120.
          13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
indemnified persons referred to in Section 8 hereof and their respective
successors, and, except as expressly set forth in Section 5(j) hereof, no other
person will have any right or obligation hereunder.
          14. Jurisdiction. The Company agrees that any suit, action or
proceeding against the Company brought by any Initial Purchaser, the directors,
officers, employees and agents of any Initial Purchaser, or by any person who
controls any Initial Purchaser, arising out of or based upon this Agreement or
the transactions contemplated hereby may be instituted in any State or U.S.
federal court in The City of New York and County of New York, and waives any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and

23



--------------------------------------------------------------------------------



 



irrevocably submits to the non-exclusive jurisdiction of such courts in any
suit, action or proceeding. The Company hereby appoints William F. Brown, PHH
Corporation, 3000 Leadenhall Road, Mt. Laurel, New Jersey 08054 as its
authorized agent (the “Authorized Agent”) upon whom process may be served in any
suit, action or proceeding arising out of or based upon this Agreement or the
transactions contemplated herein that may be instituted in any State or U.S.
federal court in The City of New York and County of New York, by any Initial
Purchaser, the directors, officers, employees, Affiliates and agents of any
Initial Purchaser, or by any person who controls any Initial Purchaser, and
expressly accepts the non-exclusive jurisdiction of any such court in respect of
any such suit, action or proceeding. The Company hereby represents and warrants
that the Authorized Agent has accepted such appointment and has agreed to act as
said agent for service of process, and the Company agrees to take any and all
action, including the filing of any and all documents that may be necessary to
continue such appointment in full force and effect as aforesaid. Service of
process upon the Authorized Agent shall be deemed, in every respect, effective
service of process upon the Company. Notwithstanding the foregoing, any action
arising out of or based upon this Agreement may be instituted by any Initial
Purchaser, the directors, officers, employees, Affiliates and agents of any
Initial Purchaser, or by any person who controls any Initial Purchaser, in any
court of competent jurisdiction in Maryland.
          15. Internet Document Service. The Company hereby agrees that
Citigroup may provide copies of the Preliminary Memorandum and Final Memorandum
and any other agreement or document relating to the offer and sale of the
Securities, including, without limitation, the Indenture, to Xtract Research LLC
(“Xtract”) following the Closing Date for inclusion in an online research
service sponsored by Xtract, access to which is restricted to “qualified
institutional buyers” (as defined in Rule 144A under the Act).
          16. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.
          17. Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York.
          18. Waiver of Jury Trial. The Company hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
          19. No Fiduciary Duty. The Company hereby acknowledges that (a) the
purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company, on the one hand, and
the Initial Purchasers and any Affiliate through which it may be acting, on the
other, (b) the Initial Purchasers are acting as principal and not as an agent or
fiduciary of the Company and (c) the Company’s engagement of the Initial
Purchasers in connection with the offering and the process leading up to the
offering is as independent contractors and not in any other capacity.
Furthermore, the Company agrees that it is solely responsible for making its own
judgments in connection with the offering (irrespective of whether any of the
Initial Purchasers has advised or is currently advising the Company on

24



--------------------------------------------------------------------------------



 



related or other matters). The Company agrees that it will not claim that the
Initial Purchasers have rendered advisory services of any nature or respect, or
owe an agency, fiduciary or similar duty to the Company in connection with such
transaction or the process leading thereto.
          20. Waiver of Immunity. To the extent that the Company has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment in aid or otherwise)
with respect to itself or any of its property, the Company hereby irrevocably
waives and agrees not to plead or claim such immunity in respect of its
obligations under this Agreement.
          21. Waiver of Tax Confidentiality. Notwithstanding anything herein to
the contrary, purchasers of the Securities (and each employee, representative or
other agent of a purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S tax structure, other than
any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.
          22. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
          23. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          24. Definitions. The terms that follow, when used in this Agreement,
shall have the meanings indicated.
          “Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
          “Affiliate” shall have the meaning specified in Rule 501(b) of
Regulation D.
          “Bond Hedge Confirm” shall mean the master terms and conditions for
convertible bond hedging transactions and related confirmations between the
Company and each of the Representatives, dated March 27, 2008.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in The City of New York.
          “Citigroup” shall mean Citigroup Global Markets Inc.
          “Commission” shall mean the Securities and Exchange Commission.

25



--------------------------------------------------------------------------------



 



          “Disclosure Package” shall mean (i) the Preliminary Memorandum, as
amended or supplemented at the Execution Time, and (ii) the final term sheet
prepared pursuant to Section 5(t) hereto and in the form attached as Schedule II
hereto.
          “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Execution Time” shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.
          “FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
          “Investment Company Act” shall mean the U.S. Investment Company Act of
1940, as amended, and the rules and regulations of the Commission promulgated
thereunder.
          “Master Confirmations” shall mean the Bond Hedge Confirm and the
Warrant Confirm.
          “Maximum Delivery Amount” shall have the meaning specified in the
Warrant Confirm.
          “PORTAL” shall mean the Private Offerings, Resales and Trading through
Automated Linkages system of FINRA.
          “Regulation D” shall mean Regulation D under the Act.
          “Regulation S” shall mean Regulation S under the Act.
          “Regulation S-X” shall mean Regulation S-X under the Act.
          “Trust Indenture Act” shall mean the U.S. Trust Indenture Act of 1939,
as amended, and the rules and regulations of the Commission promulgated
thereunder.
          “Warrant Confirm” shall mean the master terms and conditions for
warrants and related confirmations between the Company and each of the
Representatives, dated March 27, 2008.

26



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

            Very truly yours,

PHH Corporation
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson        Title:  
Vice President & Treasurer     

          The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

Citigroup Global Markets Inc.
J.P. Morgan Securities Inc.
Wachovia Capital Markets, LLC

By: Citigroup Global Markets Inc.
      By:   /s/ Guy Seebohm         Name:   Guy Seebohm        Title:          
By: J.P. Morgan Securities Inc.
      By:   /s/ Santosh Sreenivasan         Name:   Santosh Sreenivasan       
Title:   Executive Director        By: Wachovia Capital Markets, LLC
      By:   /s/ David Herman         Name:   David Herman        Title:  
Director        For themselves and the other several
Initial Purchasers named in Schedule I
to the foregoing Agreement.
                         

27



--------------------------------------------------------------------------------



 



SCHEDULE I

              Principal Amount       of Firm       Securities to be   Initial
Purchasers   Purchased  
Citigroup Global Markets Inc.
  U.S. $ 73,480,000  
J.P. Morgan Securities Inc.
    73,260,000  
Wachovia Capital Markets, LLC.
    73,260,000  
Total
  U.S. $ 220,000,000  
 
     

28



--------------------------------------------------------------------------------



 



SCHEDULE II
PHH Corporation
4.00% Convertible Senior Notes due 2012
Pricing Term Sheet

     
Issuer:
  PHH Corporation (“PHH”)
 
   
Ticker / Exchange:
  PHH / The New York Stock exchange (“NYSE”)
 
   
Title of securities:
  4.00% Convertible Senior Notes Due 2012 (the “Notes”)
 
   
Aggregate principal
amount offered:
  $220,000,000
 
   
Offering price:
  Each Note will be issued at a price of 100% of its principal amount plus
accrued interest, if any, from April 2, 2008
 
   
Over-allotment option:
  $30,000,000 of Notes
 
   
Annual interest rate:
  The Notes will bear interest at an annual rate equal to 4.00% per annum from
April 2, 2008.
 
   
Reference Price:
  $17.00
 
   
Conversion premium:
  Approximately 20.59% of the Reference Price
 
   
Initial conversion price:
  Approximately $20.50 for the Notes per share of PHH common stock
 
   
Initial conversion rate:
  48.7805 shares of PHH common stock per $1,000 principal amount of Notes
 
   
Interest payment dates:
  April 15 and October 15, commencing on October 15, 2008
 
   
Maturity date:
  April 15, 2012
 
   
Call dates:
  The Notes are not redeemable prior to maturity.
 
   
Put dates:
  Holders have the option to require the repurchase of their Notes as described
under “Repurchase at the Option of the Holder upon a Fundamental Change,” as
described below.
 
   
Dividend protection:
  The conversion rate will be adjusted for any distribution of cash to all or
substantially all holders of PHH common stock by a formula based on the amount
per share of such distribution, as set forth in the Preliminary Offering
Memorandum.
 
   
Repurchase at the Option of the Holder upon a Fundamental Change:
  Upon a “fundamental change” as defined in the Preliminary Offering Memorandum
the holders may require the Issuer to repurchase for cash all or a portion of
their Notes at a repurchase price equal to 100% of the principal amount of the
Notes to be repurchased, plus accrued and unpaid interest, if any.
 
   
Ranking:
  The Notes will be general senior unsecured obligations of the Issuer.
 
   
Listing:
  None
 
   
Trade date:
  March 27, 2008
 
   
Settlement date:
  April 2, 2008
 
   
CUSIP:
  693320 AG8

 



--------------------------------------------------------------------------------



 



     
ISIN NUMBER:
  US693320AG80
 
   
Convertible Note Hedge and Warrant Transactions
  In connection with the offering of the Notes, the Issuer intends to enter into
one or more convertible note hedge transactions with one or more counterparties,
which may include one or more of the Initial Purchasers or their respective
affiliates. The convertible note hedge transactions will cover, subject to
anti-dilution adjustments substantially similar to those in the Notes,
approximately 10,731,710 shares of PHH common stock. Concurrently with entering
into the convertible note hedge transactions, the Issuer also intends to enter
into one or more warrant transactions whereby it will sell to the counterparties
warrants to purchase, subject to anti-dilution adjustments, up to approximately
10,731,710 shares of PHH common stock. The Issuer intends to use approximately
$24.407 million of the net proceeds of this offering to pay the net cost of the
convertible note hedge and warrant transactions. If the Initial Purchasers
exercise their over-allotment option to purchase additional Notes, the Issuer
agrees to sell additional warrants and use a portion of the proceeds from the
sale of the additional Notes and from the sale of additional warrants to enter
into additional convertible note hedge transactions. See the Preliminary
Offering Memorandum for further details.
 
   
Use of proceeds:
  The Issuer estimates that the net proceeds to it from this offering will be
approximately $212 million (or approximately $241 million if the Initial
Purchasers exercise their over-allotment option in full), after deducting the
Initial Purchasers’ discounts or commissions and estimated fees and expenses of
the offering payable by the Issuer.
 
   
 
  The Issuer intends to use a portion of the net proceeds of this offering, and
of the warrants that it agrees to sell to one or more counterparties that may
include the Initial Purchasers or their affiliates, to pay the cost of the
convertible note hedge transactions that the Issuer agrees to enter into with
the same counterparties. The Issuer estimates that the net cost of the
convertible note hedge and warrant transactions will be approximately
$24.407 million. If the Initial Purchasers exercise their over-allotment option
to purchase additional Notes solely to cover over allotments, the Issuer intends
to sell additional warrants and to use a portion of the net proceeds from the
sale of the additional Notes and from the sale of additional warrants to
increase the size of the convertible note hedge transactions.
 
   
 
  The Issuer will use the remainder of the proceeds of the offering to reduce
the principal balance under its Amended Credit Facility.

             
Initial Purchasers:
  Citigroup Global Markets Inc.   Principal Amount of Notes
$73,480,000
 
  J.P. Morgan Securities Inc.   $ 73,260,000  
 
  Wachovia Capital Markets, LLC   $ 73,260,000  

2



--------------------------------------------------------------------------------



 



     
Adjustment to conversion rate upon a Make-Whole Fundamental Change:
  The following table sets forth the number of additional shares to be added to
the conversion rate per $1,000 principal amount of the Notes in connection with
a Make-Whole Fundamental Change as described in the Preliminary Offering
Memorandum, based on the stock price and effective date of the Make-Whole
Fundamental Change.

                                              Effective Date Stock Price   April
2, 2008   April 15, 2009   April 15, 2010   April 15, 2011   April 15, 2012
$17.00
    10.0430       10.0430       10.0430       10.0430       10.0430  
$18.50
    8.6243       8.2734       7.7885       6.9685       5.2736  
$20.00
    7.5008       7.0306       6.3583       5.2038       1.2195  
$21.50
    6.5980       6.0518       5.2634       3.9198       0.0000  
$23.00
    5.8623       5.2704       4.4163       2.9848       0.0000  
$24.50
    5.2550       4.6390       3.7539       2.3030       0.0000  
$26.00
    4.7478       4.1227       3.2308       1.8044       0.0000  
$33.50
    3.1319       2.5652       1.7923       0.7037       0.0000  
$41.00
    2.2915       1.8239       1.2106       0.4206       0.0000  
$48.50
    1.7847       1.4039       0.9169       0.3159       0.0000  
$56.00
    1.4462       1.1338       0.7397       0.2589       0.0000  
$63.50
    1.2034       0.9441       0.6186       0.2197       0.0000  

     The exact stock prices and effective dates may not be set forth in the
table above, in which case:

  •   if the stock price is between two stock price amounts in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by straight-line interpolation between the
number of additional shares set forth for the higher and lower stock prices and
the earlier and later effective dates, as applicable, based on a 365-day year;  
  •   if the stock price is in excess of $63.50 per share (subject to
adjustment), no additional shares will be added to the conversion rate;     •  
if the stock price is less than $17.00 per share (subject to adjustment), no
additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate exceed
58.8235 per $1,000 principal amount of the Notes, subject to adjustments in the
same manner as the conversion rate as described in the Preliminary Offering
Memorandum.
This communication is intended for the sole use of the person to whom it is
provided by the sender.
This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities nor shall there be any sale of these securities in
any state in which such solicitation or sale would be unlawful prior to
registration or qualification of these securities under the laws of any such
state.
The Notes and the PHH common stock issuable upon conversion of the Notes have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws. Accordingly, the Notes are
being offered and sold only to “qualified institutional buyers” as defined in
Rule 144A promulgated under the Securities Act. The Notes and the PHH common
stock issuable upon conversion of the Notes, if any, are not transferable except
in accordance with the restrictions described under “Notice to Investors” in the
Preliminary Offering Memorandum.

3



--------------------------------------------------------------------------------



 



The information in this pricing term sheet supplements the Issuer’s Preliminary
Offering Memorandum, dated March 27, 2008. This pricing term sheet is qualified
in its entirety by reference to the Preliminary Offering Memorandum. Terms used
herein but not defined herein shall have the respective meanings as set forth in
the Preliminary Offering Memorandum.
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

4



--------------------------------------------------------------------------------



 



EXHIBIT A
March 27, 2008
Citigroup Global Markets Inc.
J.P. Morgan Securities Inc.
Wachovia Capital Markets, LLC
As Representatives of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
          This letter is being delivered to you in connection with a proposed
Purchase Agreement (the “Purchase Agreement”) between PHH Corporation , a
Maryland corporation (the “Company”) and each of you as representatives of a
group of Initial Purchasers named therein, relating to an offering of 4.00%
Convertible Senior Notes due 2012, which will be convertible into common stock,
$0.01 par value (the “Common Stock”), of the Company.
          In order to induce you and the other Initial Purchasers to enter into
the Purchase Agreement, the undersigned will not, without the prior written
consent of Citigroup Global Markets Inc., directly or indirectly, offer, sell,
contract to sell, pledge or otherwise dispose of, enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned of, file (or participate in the filing of) a registration
statement with the U.S. Securities and Exchange Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the U.S. Securities
and Exchange Commission promulgated thereunder in respect of, any shares of
capital stock of the Company or any securities convertible into, or exercisable
or exchangeable for such capital stock, or publicly announce an intention to
effect any such transaction, for a period of 90 days after the date of the
Purchase Agreement, other than (a) shares of Common Stock disposed of as bona
fide gifts approved by Citigroup Global Markets Inc., which approval shall not
be unreasonably withheld, delayed or conditioned, (b) transfers of Common Stock
by will or intestacy, including, without limitation, transfers by will or
intestacy to your family members or to a settlement trust established under the
laws of any country (provided that the transferee shall enter into a lock-up
agreement substantially in the form of this letter covering the remainder of the
90-day period referred to herein), or (c) the exercise by you of options or
other rights to purchase Common Stock held by you (provided, however, that
shares of Common Stock acquired upon such exercise shall be subject to this
letter).

5



--------------------------------------------------------------------------------



 



          If for any reason the Purchase Agreement shall be terminated prior to
the Closing Date (as defined in the Purchase Agreement), the agreement set forth
above shall likewise be terminated.

            Very truly yours,
      By:           Name:           Title:      

6



--------------------------------------------------------------------------------



 



         

ANNEX A
Significant Subsidiaries
Atrium Insurance Corporation
Chesapeake Finance Holdings LLC
Chesapeake Funding LLC
D. L. Peterson Trust
PHH Broker Partner Corporation
PHH Corporate Services, Inc.
PHH Mortgage Corporation
PHH Solutions and Technologies, LLC
PHH Vehicle Management Services, Inc.
PHH Vehicle Management Services, LLC (d/b/a PHH Arval)
Speedy Title and Appraisal Review Services, LLC

A-1



--------------------------------------------------------------------------------



 



ANNEX B
Terence W. Edwards
Clair M. Raubenstine
George J. Kilroy
Mark R. Danahy
William F. Brown
James W. Brinkley
A.B. Krongard
Ann D. Logan
Jonathan D. Mariner
Francis J. Van Kirk

B-1